Citation Nr: 0009996	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  95-02 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for nummular dermatitis 
and/or actinic keratosis, claimed as a disability manifested 
by a skin rash of the arms and legs.

2.  Entitlement to service connection for a disability 
manifested by headaches.

3.  Entitlement to service connection for irritable bowel 
syndrome, claimed as a disability manifested by diarrhea with 
fluctuating weight.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

William L. Pine, Counsel


INTRODUCTION

The appellant had active military service from September 1965 
to June 1967 and from September 1990 to July 1991.  He had 
active duty in the Southwest Asia theater of operations from 
October 26, 1990, to June 8, 1991.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied service connection for skin 
rashes, headaches, diarrhea with fluctuating weight, and 
PTSD.

The veteran contends that all disabilities in issue arose 
during his second period of active service.


FINDINGS OF FACT

1.  The appellant's claimed disabilities have been attributed 
to established medical diagnoses.

2.  The appellant has not presented evidence of actinic 
keratosis in service or of a connection between current 
actinic keratosis and any disease or injury in service.

3.  There is no medical evidence of a connection between 
currently diagnosed nummular dermatitis and any disease or 
injury in service, or of a connection between continuity of 
symptomatology with a condition noted in service.  

4.  The appellant has not presented competent medical 
evidence of a nexus between currently diagnosed migraine 
headaches and a headache disorder incurred or aggravated in 
service or with a symptomatology continuous with a headache 
disorder noted in service.

5.  The appellant has not submitted medical evidence of 
incurrence of irritable bowel syndrome manifested by diarrhea 
and weight fluctuations in service or that such a condition 
was noted in service.

6.  The veteran is not a veteran of combat.

7.  Events alleged to have occurred in service that are 
alleged to be the stressors precipitating diagnosed PTSD are 
not verified or corroborated.


CONCLUSIONS OF LAW

1.  To the extent service connection for rash of the arms and 
legs, headaches, and diarrhea with fluctuating weight are 
claimed as due to undiagnosed illness, the claims are legally 
insufficient.  38 U.S.C.A. § 1117 (West Supp. 1999); 38 
C.F.R. § 3.317 (1999).

2.  The claim of entitlement to service connection for 
nummular dermatitis and/or actinic keratosis, claimed as skin 
rash of the arms and legs, is not well grounded, and VA has 
no duty to assist the appellant to develop facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991).

3.  Claims for service connection for headaches and for 
irritable bowel syndrome, claimed as diarrhea with 
fluctuating weight, are not well grounded, and VA has no duty 
to assist the appellant to develop facts pertinent to those 
claims.  38 U.S.C.A. § 5107(a) (West 1991).

4.  PTSD was not incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 
3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

On May 1965 pre-induction medical history and examination 
reports, the appellant reported no history of rash, headache, 
diarrhea, or psychiatric disorder, and examination was 
negative.  In October 1966, the appellant was seen for 
complaints of three or four recent episodes of severe, 
bitemporal headaches, most recently two days before, with the 
headaches "blocking" his vision and causing dizziness.  
Examination was essentially negative, and the impression was 
functional headaches.  In January 1967 he complained of 
impotence and reported anxiety, apparently related to his 
feelings about contact with a prostitute.  The impression was 
attitudinal impotence.  In February 1967, he was seen and 
treated for acne of the face, back and chest, with further 
treatment in May 1967.  A May 1967 report of medical history 
for separation from service included the appellant's 
affirmation that he currently or in the past had foot 
trouble, recent gain or loss of weight and nervous trouble; 
he denied current or past skin disease and gastrointestinal 
(GI) trouble.  Separation examination was essentially 
negative.  Elaboration of his history noted recent weight 
gain due to change in dietary habits and nervous trouble 
manifested by "inter-tension" [sic] due to family 
separation, no medical aid sought, never incapacitating.

The DD 214 for the period of service from September 1965 to 
June 1967 shows the appellant served in the Pacific.  His 
military occupational specialty (MOS) was switchboard 
operator.

March 1975 medical history and physical examination reports 
for enlistment in the Alabama Army National Guard were 
negative for any complaint pertinent to the appellant's 
current claims.  His weight was 180 pounds.  A July 1979 
report of periodic examination was essentially negative; 
weight was 188 pounds.  On December 1983 periodic medical 
history, the appellant affirmed current or past frequent or 
severe headaches, head injury in 1948 or 1949, frequent 
indigestion, recent gain or loss of weight, and foot trouble.  
An undated examination report showed the appellant's weight 
as 205 pounds.  A March 1987 analysis of the appellant's 
weight showed him weighing 207 pounds.  In a July 1988 
periodic medical history, the appellant affirmed having or 
having had frequent, severe headaches, head injury, frequent 
indigestion and recent gain or loss of weight.  A July 1988 
periodic examination report was essentially negative.

A September 1990 physical examination for deployment was 
essentially negative.  On a March 1991 medical history for 
out-processing and redeployment, the appellant affirmed 
current or past frequent or severe headaches, skin disease 
and foot trouble; he denied head injury.  The physician's 
notes indicated occipital headache with blurred vision, last 
occurred seven months ago; Agent Orange exposure in Vietnam 
resulting in erythematous rash of hands and feet, possibly 
fungal rash, dermatology work-up needed.  A March 1991 
physical examination noted rash of feet and hands, possibly 
fungal.  On June 11, 1991, the appellant was seen for 
complaints of chronic eczematous rash on his hands and feet, 
occasionally pruritic, since Vietnam.  A June 1991 Statement 
of Medical Examination and Duty Status noted a rash of both 
hands, arms, and feet.  The appellant reported that he 
contracted the condition initially in Vietnam in 1966, and it 
became worse while in Saudi Arabia, covering a larger area 
than previously, and becoming scaly and itchy.  The condition 
was considered incurred in line of duty without formal line 
of duty determination.  On a Southwest Asia 
Demobilization/Redeployment medical evaluation form dated 
June 11, 1991, the appellant reported he had no diseases or 
injuries while in the Southwest Asia region.  He reported 
affirmatively weight loss; rash, skin infection or sores; 
nightmares or trouble sleeping; and recurring thoughts about 
his experiences during Desert Shield/Storm.  He denied 
stomach or belly pain, nausea, diarrhea, or bloody stool.  In 
explanation of the yes/no answers, the reviewing physician 
reported a 20 pound weight loss with effort to lose weight; 
chronic, flaky, red rash on hands and feet since Vietnam; 
chronic nightmares and trouble sleeping since Vietnam, no 
treatment desired; and, regarding recurring thoughts, 
"worried about family problems," no treatment desired.  A 
June 11, 1991, report of physical examination for separation 
was essentially negative.  His weight was 190.

The DD 214 for the period of service September 1990 to July 
1991 shows service in Southwest Asia.  The appellant's MOS 
was radio repairman.

A VA outpatient record of January 1993 shows the appellant 
was seen for rash.  He reported having the rash and diarrhea 
since returning from Saudi Arabia.  He also reported having 
the rash for 20 years, since Vietnam.  He complained of 
having diarrhea four to five times since returning from Saudi 
Arabia in June 1991.  He reported a seven-day episode in 
November 1991.  He reported he saw little combat in Saudi 
Arabia.  Examination revealed his weight to be 204 pounds.  
He had an extremely erythematous, scaly, macular rash on the 
dorsum of both hands and forearms, with some ruptured 
vesicular lesions.  The only diagnosis reported was chronic 
diarrhea.  In February 1993, the appellant reported chronic 
diarrhea with weight fluctuation since return from Saudi 
Arabia.  His weight on this occasion was 203 pounds.  He also 
complained of rash.  Examination produced an assessment of 
ringworm of the legs; rash on hands and arms, possibly fungal 
infection; and chronic diarrhea, rule out IBD.  There was a 
plan noted for flexible sigmoidoscopy and an impression of 
possible irritable bowel disease (IBD).

In June 1993, the appellant had a VA Persian Gulf protocol 
examination.  He reported a three-day bout of diarrhea that 
resolved spontaneously while in Saudi Arabia and a seven-day 
episode in November 1991.  He reported the onset of headaches 
and rash several weeks after his return.  The appellant 
described the headaches and the rash.  He stated that 
flashbacks related to Vietnam began almost immediately upon 
return from Saudi Arabia.  Symptoms were episodic, being 
absent for several months and then present for one or two 
weeks.  He reported nightmares and periods of lapsed 
attention.  He reported direct and indirect exposure to oil 
fumes while overseas.  On examination, there were multiple 
scattered nevi on the trunk and chest and a few scattered 
papules on the lower legs, left greater than right.  There 
was lower left quadrant abdominal tenderness with normal 
bowel sounds.  Assessments were PTSD, diarrhea, skin rash, 
and headaches.  July 1993 radiologic examination with barium 
enema was negative for abnormality of the colon.

On VA psychiatric triage and screening in July 1993, the 
appellant reported he had periods of service in Vietnam for 
30 days, 90 days, and 30 days without exposure to combat.  
Since return from Saudi Arabia, he had been fatigued, 
forgetful, and tense, with poor sleep and a rash.  He 
reported exposure to oil well fires.  He reported that 
marital problems that had started before he went to the Gulf 
and worries about his job had aggravated his already anxious 
mental state.  He said he had always been temperamental and 
he believed he was doing better now.  On mental status 
examination he was alert and oriented, stressing his marital 
difficulties.  He had a tendency to blame his current 
problems on the government, his job, and other factors, 
rationalizing his reactions to his wife's behavior.  He was 
anxious about decreased physical and mental performance and 
loss of control, for example, over his wife, his 
concentration, and his weight.  He claimed memory loss, 
stating, "my mind goes blank."  The examiner felt the 
description of memory problems was highly suggestive of 
decreased concentration due to anxiety, possible mild 
depression, and preoccupation with marital problems.  The 
diagnosis was adjustment disorder and marital problems.

On August 1993 outpatient GI visit, the appellant reported 
monthly bouts of diarrhea.  His weight was 208 pounds.  
Abdominal examination was essentially negative, and the 
assessment was intermittent diarrhea.

The appellant was also seen in August 1993 for complaints of 
headaches.  His weight was 209 pounds.  He gave a history of 
head injury at age three and another head injury in 1966 with 
loss of consciousness.  He reported having two or three 
headaches a month since Saudi Arabia, lasting three to five 
days with fluctuations.  He described the headaches and 
symptoms.  Neurologic examination was essentially normal.  
The assessment was headaches, most likely common migraine 
with some aspects of cluster headaches.

On VA examination in August 1993, the appellant complained of 
recurrent diarrheal illnesses with fluctuating weight, 
chronic headaches, and PTSD.  He reported Vietnam service in 
1968 [sic] and 10 months in Saudi Arabia during the Persian 
Gulf War.  On examination the appellant weighed 200 pounds.  
Physical examination was essentially normal.  The impression 
was irritable bowel syndrome  (IBS) with recurrent symptoms; 
PTSD; and vascular migraine headaches.

August 1993 VA examination of the skin noted chronic forearm 
eruption and a leg rash now under good control.  The 
appellant reported the onset of rash on his forearms one year 
after his Vietnam service, with more recent onset of skin 
problems on his legs that had been treated topically by a VA 
dermatologist with great success.  The appellant's 
description sounded like ringworm, except with red rather 
than clear central areas.  Examination showed numerous scaly, 
red macules of the face and distal extensor forearms.  There 
was no obvious rash of the legs.  The diagnosis was actinic 
keratosis of the face and arms.  The examiner noted it would 
be impossible to now identify the leg rash, which from the 
appellant's description sounded like tinea versus nummular 
eczema.

On VA psychiatric examination in March 1994, the appellant 
was coherent and cooperative; his information was felt to be 
valid.  He reported being in Vietnam for a 90-day period, in 
1966, as a communication technician installing a 
communications system in Saigon.  He reported feeling bitter 
and angry about what he saw and did.  He reported having 
nightmares about having to shoot a young boy he knew who had 
done odd jobs around the camp: the boy had entered the camp, 
approached the command tent, and run when told to halt,  The 
appellant shot him and then discovered the boy was carrying a 
satchel charge.  The appellant reported feeling gradually 
more guilty about what he did because he was raised to obey 
the 10 Commandments, including, "Thou shalt not kill."  He 
reported occasional nightmares about "the same hands that 
helped raise" his kids "running with blood."   He reported 
nightmares, flashbacks, and intrusive thoughts about what 
happened in Saudi Arabia during his seven-month tour there.  
He stated that he saw "so much mass destruction, so many 
military and civilian personnel annihilated."  He reported 
seeing a dog drag a dead Iraqi soldier, he could not get the 
picture out of his mind.  He reported occasional nightmares 
of this incident, intrusive thoughts and obsessive 
ruminations about the event and about certain scriptural 
verses.  The appellant reported chronic skin rash, headaches, 
diarrhea and joint pain, none of which did he have before the 
Gulf War.  He reported great restriction of his social life 
because of his irritability; he refrained from going where 
there would be crowds and noise, sitting in restaurants only 
with his back to the wall facing the door.  He reported 
having similar feelings on his return from Vietnam, but he 
had handled them until he went to the Gulf War.  The 
appellant's wife reported the appellant was more depressed 
and irritable since his return from the Gulf War.

Objectively, the appellant was oriented for time, place, and 
person.  Recent and remote memory were intact.  Affect was 
appropriate, if somewhat intensified.  He choked up a little 
several times when talking about stressors in Vietnam and in 
the Gulf War.  He denied hallucinations other than those 
related to flashbacks, nightmares, and intrusive thoughts.  
He had an exaggerated startle response.  The diagnosis was 
PTSD, delayed, moderate to severe in social areas, with only 
partial limitations for work.

In a June 1994 letter, the RO requested the appellant to 
report detailed descriptions of events he felt caused PTSD.  
The RO requested the dates and places of any reported events, 
the names of other involved persons, and his and any other 
involved person's unit of assignment at the time of any 
reported event.  The appellant did not respond prior to the 
November 1994 rating decision that denied service connection 
in the claims now on appeal.

The appellant stated in his January 1995 substantive appeal 
that each of the claims at issue in his case was based only 
on his service in the Persian Gulf War and not on his first 
period of service.  He averred that he had provided the 
stressors that had caused his PTSD, that the examiner had 
correctly diagnosed PTSD and linked the diagnosis to the 
stressors he reported.  He further contended that his Persian 
Gulf War service caused diarrhea with weight loss, headaches, 
and skin conditions.

A February 1995 shave biopsy from the appellant's left temple 
was diagnosed as seborrheic keratosis.

On VA dermatology outpatient treatment in March 1996, the 
appellant had multiple erythematous, scaly, rough, papules 
and patches of the forearms and dorsal hands, and nummular 
patches of the left calf and dorsal right foot.  He had 
cryosurgical treatment of actinic keratoses with liquid 
nitrogen.  He was also diagnosed with nummular eczema.

In a June 1997 letter the RO requested the appellant to 
provide information about any treatment he had since 1994 for 
any claimed condition.  The RO again requested information 
about the stressors the appellant felt caused PTSD.  The 
appellant has not responded.

On neurology follow-up for tension headaches in November 
1997, the referral stated that prescribed medications were 
not effective.  Upon notation of history of onset after the 
Gulf War, symptoms and examination, the assessment was 
tension headaches and insomnia.

In March 1998, the appellant was seen in dermatology.  A 
drawing showed the location of lesions.  Lesions on the face, 
identified as group one, were described as erythematous, 
scaly papules.  Lesions of the forearms, right wrist and left 
dorsal hand, identified as group 2, were described as 
scattered, red, scaly macules.  The assessment for both 
groups was actinic keratosis.  The plan was to remove 12 
actinic keratoses with liquid nitrogen.

A VA memorandum of September 1998 reported the appellant's 
active service dates, including his dates of deployment in 
Southwest Asia, his MOSs during both periods of service, and 
his reported PTSD-precipitating stressors.  The memorandum 
stated the appellant has not provided sufficient information 
to enable VA to attempt to verify the alleged stressors.  The 
memorandum stated the conclusion that the appellant was not 
shown by his MOSs to be a veteran of combat with the enemy 
and that the alleged stressors were unverified.

In neurology follow-up for headaches in September 1998, the 
appellant reported the headaches were like sledgehammers.  He 
reported weekly headaches, with severe headaches monthly.  
Physical examination noted increased weight since the last 
visit.  The assessment was headache.

On psychiatric follow-up in September 1998, the examiner 
reported that the appellant had classic PTSD symptoms.  His 
most traumatic memory was of having to kill a 12-year-old boy 
in Vietnam.  He was said to have flashbacks, insomnia, 
nightmares, increased startle response and fear of hurting 
someone as a result, guardedness, and hypervigilence.  He 
also had depression; decreased memory, concentration, and 
libido; distractibility, fair energy and good appetite.  He 
was receiving no psychiatric medication or inpatient 
treatment.  On mental status examination, his mood and affect 
were anxious.  The impression was PTSD; rule out major 
depression.

An October 1998 statement by the appellant's work supervisor 
reported that he had observed the appellant for several years 
as his coworker and later as his supervisor, including daily 
observation since the appellant's return from Desert Storm.  
He reported that the appellant had severe medical and 
psychological problems that were not present prior to his 
deployment to Desert Storm.  He reported the appellant's use 
of excessive sick and annual leave to seek treatment.  He 
reported the appellant had rashes and open sores on his skin, 
extreme headaches, diarrhea, and other problems.  He had also 
observed inappropriate reactions and startle responses to 
loud noise and sudden flashes of light.  He reported the 
appellant had complained of lost periods of time, sudden 
feelings of fear, and being constantly on guard.  The 
appellant was said to show inappropriate anger towards 
authority and adversity.

On VA psychiatric examination in October 1998, the appellant 
reported his Vietnam and Persian Gulf War service, his 
physical complaints and his PTSD symptoms since his return 
from the Persian Gulf.  He reported a two-year old diagnosis 
of PTSD and VA treatment for the past four months.  The 
appellant reported his dates of military service, including 
90 days in Vietnam.  The examiner noted the appellant had 
non-combatant MOSs.  The examiner noted the stressors in 
Vietnam and in Saudi Arabia reported by the appellant and 
that the stressors were not verified.  The examiner noted the 
statement by the appellant's work supervisor.  The appellant 
complained of sleepless nights since his return from Vietnam.  
The appellant reported chronic thoughts and images of his 
Persian Gulf and Vietnam experiences.  He reported being 
easily irritated and frustrated by his job.  He reported two 
to four hours of sleep a night with constant motion that 
sometimes compelled his wife to sleep in another room.  He 
reported going without nightmares for months, followed by 
periods of almost nightly nightmares.  He reported making an 
effort to avoid talking or thinking about his experiences in 
the military.  He felt isolated and detached from others at 
times.  He stated the camaraderie of his work in the National 
Guard "kept him together."  He admitted heavy alcohol use 
from 1968 to 1973, calling himself an alcoholic, and reported 
that he had been going through problems related to the 
Vietnam War.

Objectively, the appellant was casually dressed, cooperative, 
alert and oriented times four.  He had good eye contact and 
normal motor activity.  He seemed honest in his disposition.  
His mood was "alright."  His affect was constricted.  His 
thought process was coherent, without difficulty to focus, 
sustain, or shift attention.  Thought content was negative 
for hallucination or delusion.  There was no evidence of 
delusional thinking, ideas of reference, obsessions or 
compulsions.  Short and long term memory were intact.  The 
diagnosis was PTSD, chronic, with delayed onset.

On VA general medical examination in October 1998, the 
examiner noted the appellant's current employment, and his 
Vietnam and Persian Gulf service, the latter primarily in 
communications.  The appellant complained of headaches, skin 
rash, diarrhea and PTSD.  The examiner noted headaches had 
been evaluated by neurology as multifactorial migraines.  The 
examiner noted the course and characteristics of the 
headaches, including that they occasionally required the 
appellant to take time off of work and to lie down; that 
dermatology had diagnosed the seborrheic or nummular 
dermatitis and noted past treatment for actinic keratoses; 
and history of treatment for stress-anxiety disorders.  The 
appellant reported that episodes of diarrhea were often 
associated with episodes of headache.

On physical examination, the appellant was well developed, 
slightly depressed looking, and in no acute distress.  His 
weight was 224 pounds.  All systems were without abnormality.  
The impression was multifactorial headache consistent with 
migraine; skin condition consistent with dermatologic 
diagnosis of seborrheic or nummular dermatitis; multiple, 
treated actinic keratoses of the face and upper extremities; 
PTSD; and irritable bowel/spastic colon consistent with 
spastic or irritable bowel syndrome.

On VA gastrointestinal examination in July 1999, the examiner 
noted complaints of rash, headaches, and diarrhea dating to 
service during Desert Storm.  The appellant reported 
recurrent diarrhea since he was in Saudi Arabia, with 
episodes approximately monthly, lasting two to seven days, 
and sometimes associated with migraine.  He denied 
significant pain or gripping between episodes.  He had normal 
stools daily between episodes.  Past barium enema and 
endoscopy were noted as negative.  Specifically, the examiner 
found no vomiting, no hematemesis, and no melena.  Usual 
treatment was noted as over-the-counter anti-diarrheal 
medicines.  There was no circulatory disorder or episodes of 
colic.  The appellant reported his weight remained about 200 
pounds, give or take 10 pounds.  There were no signs of 
anemia, pain, or tenderness.  The diagnosis was apparent IBS.

On VA neurological examination in July 1999, the examiner 
noted review of the appellant's VA health record and claims 
folder.  Historically, the appellant reported onset of 
headaches in 1990 to 1991 while on active duty in the Persian 
Gulf War.  He reported no specific inciting event, such as 
significant head trauma or infection preceding the 
development of headaches.  He reported a warning occasionally 
preceded the headaches, but at other times they presented 
full blown.  He described intense pain, like being hit in the 
head with a sledgehammer, associated with nausea and 
occasional vomiting.  He reported photophobia and 
phonophobia.  Headache frequency was one or two a month that 
required discontinuation of current activity to lie down.  He 
had not identified aggravating factors, such as fumes.  
Physical examination was normal.  The diagnosis was migraine 
without aura.


II.  Analysis

In seeking VA disability compensation, the appellant seeks to 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b) (West 1991).  Such a disability is 
called "service connected."  38 U.S.C.A. § 101(16) (West 
1991).

Service connection connotes many factors 
but basically it means that the facts, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.

38 C.F.R. § 3.303(a) (1999).

In this case, the appellant seeks service connection for 
disability resulting from several diagnosed medical 
conditions.  He has not submitted competent medical evidence 
that he has any disability associated with medical signs or 
symptoms that cannot be attributed to one of his diagnosed 
disorders.  See 38 C.F.R. § 3.317(a)(1)(ii) (1999).  
Consequently, the law and regulation providing for service 
connection for disabilities due to undiagnosed illness in 
veterans of service in the Southwest Asia theater of 
operations during the Persian Gulf War is not for application 
is this case.  See 38 U.S.C.A. § 1117 (West Supp. 1999); 
38 C.F.R. § 3.317 (1999).

Before the Board may consider the merits of the claim, 
preliminary determinations are required.  First, it must be 
determined that the application for benefits is complete, and 
if not, whether VA has discharged any duty it may have to so 
inform the claimant.  38 U.S.C.A. § 5103(a) (West 1991).  The 
appellant has provided no information indicating a source of 
evidence not of record.  His application for disability 
compensation is complete, and VA has no duty to inform him of 
the necessity to submit any evidence to complete it.  
Robinette v. Brown, 8 Vet. App. 69 (1995).

Second, "a person who submits a claim for benefits under a 
law administered by the Secretary [of Veterans Affairs] shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  If the 
appellant does not meet that burden, the Board will not 
consider the merits of the underlying claim.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).

"For a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability."  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997) (quoting Epps v. Gober, 9 
Vet. App. at 343-44 (citations and quotations omitted)); see 
Grottveit, 5 Vet. App. 91 (characterizing the type of 
evidence, lay versus medical, necessary to well ground a 
claim as dependent on the nature of the matter to be proven); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (lay 
individuals are competent to testify about matters of common 
experience, but expert qualification is necessary for VA to 
take cognizance of testimony that is rendered reliable only 
by expertise pertinent to object of inquiry).  A claim may 
also be well grounded, after meeting the first requirement, 
on evidence that a condition was noted in service, evidence 
of continuity since service of symptomatology of that 
condition, and medical evidence of a nexus between the 
current disability and the continuity of symptomatology.  
Savage v. Gober, 10 Vet. App. 488 (1997).  Evidence is 
presumed true for the limited purpose of determining if a 
claim is well grounded.  Robinette v. Brown, 8 Vet. App. 69, 
75-76 (1995).

Alternatively, a claim may be well-grounded by competent lay 
or medical evidence, as necessitated by the matter to be 
shown, that a currently diagnosed disease is the same shown 
as chronic in service (or during an applicable presumptive 
period), or that there is continuity of symptomatology with a 
condition noted in service, 38 C.F.R. § 3.303(b) (1999), and 
a competent medical opinion that there is a nexus between a 
currently diagnosed disorder and the symptomatology for which 
there is continuity with the condition noted in service.  
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

A.  Rash

The appellant has submitted competent medical evidence of a 
current diagnosis of seborrheic or nummular dermatitis and of 
actinic keratosis.  He has satisfied the first criterion of a 
well-grounded claim.  Epps, 126 F.3d at 1468.

The medical record from his service during the Persian Gulf 
War is competent medical evidence that he had an eczematous 
rash in June 1991.  There is no evidence of actinic keratosis 
during any period of service.  No competent medical authority 
has associated the veteran's current actinic keratosis with 
any disease or injury in service, including the eczematous 
rash noted in June 1991, and, to the extent the veteran's 
claim is of entitlement to service connection for a skin 
disorder diagnosed as actinic keratosis, it is not plausible.

With respect to the current diagnosis of seborrheic or 
nummular dermatitis, there is likewise no medical opinion 
that the current condition is the same as that shown in June 
1991.  At that time, the appellant reported, and it was duly 
noted in the medical record, that he had experienced the rash 
since serving in Vietnam.  The condition was called a 
"chronic" eczematous rash.  This notation, however is 
insufficient to establish chronicity of the condition or its 
incurrence as a chronic condition in service.  See 38 C.F.R. 
§ 3.303(b) (For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic.")  In this case, this isolated entry of a 
complaint is the only evidence of complaints of or diagnosis 
of a skin rash in service.  There are no recorded objective 
manifestations or observations establishing chronicity at the 
time.  The appellant's service medical records prior to that 
time show no complaints of, treatment for, or diagnosis of a 
skin rash.  On periodic examinations and reports of medical 
history in the years between the appellant's first period of 
service and his Persian Gulf service, he denied any skin 
disorders, and no skin disorders were noted, diagnosed, or 
treated.  On examination for deployment in September 1990, 
the appellant did not report a history of skin rash, and, in 
April 1991 health questionnaire, he did not report a history 
of hives or skin rash.  Accordingly, notwithstanding the use 
of the term "chronic" in June 1991, there is no basis to 
determine that the veteran's eczematous rash was chronic in 
service.

The appellant has reported continuity of symptomatology.  
However, there is no physician's comment that the current 
condition has a nexus with a condition incurred in service or 
with the continuous symptomatology of the condition noted in 
service.  Cf. Savage, 10 Vet. App. 488.

The appellant's claim of entitlement to service connection 
for the claimed skin disorder(s) is not well grounded, and 
there is no duty to assist in the development of the claim.  
38 U.S.C.A. § 5107(a) (West 1991).


B.  Headaches

The appellant has submitted evidence of a current diagnosis 
of headaches satisfying the first criterion of a well-
grounded claim.  Epps, 126 F.3d at 1468.  Service medical 
records reveal headaches during both periods of service, and 
the appellant has reported continuity of headache 
symptomatology, satisfying two theories for demonstrating the 
second element of a well-grounded claim.  Epps, 126 F.3d at 
1468; Savage, 10 Vet. App. 488.  Specifically, the appellant 
has asserted continuity of symptomatology with headaches 
suffered during his Persian Gulf War service.  Notably, 
although he has submitted multiple histories between 1975 and 
1990 of frequent headaches, he has not claimed continuity of 
symptomatology with headaches during his first period of 
service, and medical history reports during that time that 
denied frequent or recurring headaches show discontinuity 
with headaches noted during the first period of service.

Although the appellant has alleged that his current headaches 
began during his Gulf War service, reporting physicians have 
merely noted his report.  No reporting physician has opined 
that his current headaches are linked to those in service, or 
to the continuity of symptomatology he reports.  The single 
notation of headache in October 1966 and the single, June 
1991 notation of a headache during his Gulf War service does 
not amount to evidence of a chronic condition in service.  
The nature of a headache disorder is a medical question, and 
medical, not lay, evidence is required to show a condition as 
chronic.  Savage, 10 Vet. App. at 495.  Without the medical 
evidence of a chronic condition in service, it cannot, "by 
definition," Id., be shown that the current headaches are 
the same disease entity.

The appellant has not presented a well-grounded claim for 
service connection for headaches.  Absent a well-grounded 
claim, VA has no duty to assist the appellant to develop 
facts pertinent to a claim, Morton v. West, 12 Vet. App. 477 
(1999), and the Board does not have jurisdiction to 
adjudicate the claim on the merits.  Boeck v. Brown, 6 Vet. 
App. 14 (1993).

C.  Diarrhea with Fluctuating Weight

The appellant has submitted competent medical evidence of a 
current diagnosis of IBS satisfying the first element of a 
well-grounded claim.  Epps, 126 F.3d at 1468.  The appellant 
has not submitted medical evidence of incurrence of diarrhea 
or other GI condition in service.  Notably, he submitted 
evidence that in June 1991 he denied having any such 
condition during his Southwest Asia deployment.  A claim 
cannot be well grounded on adverse evidence.  Cf. Villalobos 
v. Principi, 3 Vet. App. 450 (1992) (evidence adverse to a 
claim cannot be new and material).

In the appellant's several statements reporting the onset of 
diarrhea while in or since returning from Saudi Arabia, the 
appellant never said he sought treatment or took any other 
action based on which it could be said the condition was 
noted during service.  Where a condition was not noted during 
service, it follows, continuity of symptomatology, by 
definition, cannot be demonstrated.  Thus, the claim cannot 
be well grounded by application of section 3.303(b).  Savage, 
10 Vet. App. at 495-97.

The appellant has not satisfied the second criterion of a 
well-grounded claim.  Under such circumstances, the Board 
cannot reach the question whether there is evidence of a 
nexus.  There is nothing with which a nexus with the 
currently diagnosed condition can be shown.

The appellant has claimed that fluctuating weight is a sign 
of disability.  In reviewing the medical records, the 
evidence does not show extreme fluctuations in weight.  There 
has been a gradual increase in weight over the years, since 
the noted weight of 180 in 1975, to a fairly consistent 
weight of between 200 and 205, with one notation, on VA 
examination in 1998, of an increase to 224.  The service 
medical record in June 1991 reporting a recent 20-pound 
weight loss indicated that it resulted from the appellant's 
effort to lose weight.  No medical care provider has 
associated the appellant's varying weight with any 
disability, including his irritable bowel syndrome.

The appellant has not presented a well-grounded claim for 
service connection for irritable bowel syndrome, claimed as 
diarrhea with fluctuating weight.  Absent a well-grounded 
claim, VA has no duty to assist the appellant to develop 
facts pertinent to a claim, Morton v. West, 12 Vet. App. 477 
(1999), and the Board does not have jurisdiction to 
adjudicate the claim on the merits.  Boeck v. Brown, 6 Vet. 
App. 14 (1993).

D.  PTSD

The appellant has submitted a current diagnosis of PTSD, his 
testimony about the incurrence of stressors in service, and, 
in the absence of any evidence of a stressor other than in 
service, examination reports of March 1994, September 1998 
and October 1998 that link the two.  Epps, 126 F.3d at 1468.  
That is, language such as that in the September 1998 
psychiatric note that "his most traumatic memory was" about 
the boy in Vietnam, may reasonably be interpreted as linking 
the diagnosis with that trauma.  The claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

The appellant has provided no information regarding his 
stressors beyond what he told the diagnosing physicians, 
despite two requests, one of them after he stated in his 
substantive appeal that he had reported his stressors, and 
that the evidence of record is sufficient to grant his claim.  
"The duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  VA has discharged 
its duty to assist the appellant to develop facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a) (West 1991).

The appellant seeks service connection for post-traumatic 
stress disorder.  PTSD is a diagnosis defined by the American 
Psychiatric Association.  It is established when a minimum 
number of diagnostic criteria are demonstrated.  Diagnostic 
and Statistical Manual of Mental Disorders 424-29 (4th ed. 
1994) [hereinafter DSM-IV].  The prime criterion, called the 
stressor, is defined as follows:

(A)  The person has been exposed to a 
traumatic event in which both of the 
following were present:
(1)  the person experienced, witnessed, 
or was confronted with an event or events 
that involved actual or threatened death 
or serious injury, or a threat to the 
physical integrity of self or others
(2)  the person's response involved 
intense fear, helplessness, or horror.

DSM-IV at 427-28.  The other criteria are symptoms in several 
categories.  Id. at 428-29.

Regulation provides, in pertinent part, 

Service connection for post-traumatic 
stress disorder requires medical evidence 
diagnosing the condition in accordance 
with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, 
between current symptoms and an in-
service stressor; and credible supporting 
evidence that the claimed in-service 
stressor occurred.  If the evidence 
establishes that the veteran engaged in 
combat with the enemy and the claimed 
stressor is related to that combat, in 
the absence of clear and convincing 
evidence to the contrary, and provided 
that the claimed stressor is consistent 
with the circumstances, conditions, or 
hardships of the veteran's service, the 
veteran's lay testimony alone may 
establish the occurrence of the claimed 
in-service stressor.

38 C.F.R. § 3.304(f) (1999).

The appellant has provided evidence germane to each element 
required to establish service connection for PTSD sufficient 
to well ground the claim.  The truthfulness of that evidence 
is presumed only for the limited purpose of finding the claim 
well grounded, after which the Board must determine, as a 
question of fact, both the weight and the credibility of the 
evidence.  Robinette, 8 Vet. App. at 76.

The appellant as stated that he developed PTSD as a result of 
his service during the Persian Gulf War.  However, half (one 
of two) of the stressors he has reported allegedly occurred 
in Vietnam.  Whereas the Board considers all evidence of 
record in deciding an appeal, 38 U.S.C.A. § 7104(a) (West 
Supp. 1999), the appellant's Vietnam era service and his 
statements and other evidence related to it is considered in 
this case.

In applying 38 C.F.R. § 3.304(f) to the facts of claims for 
PTSD, the United States Court of Veterans Appeals (now the 
United States Court of Appeals for Veterans Claims) held that 

eligibility for a PTSD service-connection 
award requires the presence of three 
elements: (1) A current, clear medical 
diagnosis of PTSD (presumed to include 
the adequacy of the PTSD symptomatology 
and the sufficiency of a claimed in-
service stressor, discussed below); (2) 
credible supporting evidence that the 
claimed in-service stressor actually 
occurred; and (3) medical evidence of a 
causal nexus between current 
symptomatology and the specific claimed 
in-service stressor. See ibid.; Moreau v. 
Brown, 9 Vet. App. 389, 394-95 (1996).

Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

The appellant has not alleged that he suffered the alleged 
stressors while engaged in combat with the enemy, nor does 
the record reveal he engaged in combat with the enemy.  The 
preponderance of the evidence is against finding him to be a 
veteran of combat.  Consequently, the appellant is not 
entitled to the particular lightening of the evidentiary 
burden afforded combat veterans in proving the fact of events 
alleged to have happened in combat.  See 38 U.S.C.A. 
§ 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995)(citations omitted) 
aff'd 78 F.3d 604 (Fed. Cir. 1996) (Table).

"An opinion by a mental health professional based on a 
postservice examination of the veteran cannot be used to 
establish the occurrence of the stressor." Cohen, 10 Vet. 
App. at 145 citing Moreau, 9 Vet. App. at 395-96.  Thus, the 
fact that the examiner who diagnosed the appellant's PTSD in 
March 1994 found his information valid, or that he was on 
other occasions diagnosed with PTSD after reporting no 
stressors other than those noted above does not transform the 
diagnoses into evidence of the occurrence of the stressors.

Whereas the Board finds the appellant did not engage in 
combat, "credible supporting evidence from any source 
showing that his claimed in-service stressors actually 
occurred would be required for him to prevail.  Under such 
circumstances, the veteran's lay testimony regarding the 
stressors would thus be insufficient, standing alone, to 
establish service connection."  Cohen, 10 Vet. App. at 147 
(citations omitted).

The Board does not find the appellant's uncorroborated 
accounts of events in Vietnam and in Saudi Arabia credible 
evidence of the occurrence of the events reported.  Absent 
any corroboration whatsoever, the appellant cannot prevail in 
his claim for service connection for PTSD.  Id.  The 
preponderance of the evidence is against the appellant's 
claim, and there is no opportunity on this record to consider 
or afford the appellant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West 1991).  The claim must be denied.



ORDER

Service connection for nummular dermatitis and/or actinic 
keratosis, claimed as a disability manifested by skin rash, 
is denied.

Service connection for a disability manifested by headaches 
is denied.

Service connection for irritable bowel syndrome, claimed as a 
disability manifested by diarrhea and fluctuating weight, is 
denied.

Service connection for PTSD is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals


 



